Citation Nr: 1420461	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-48 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected scars of the left middle finger, left forearm, left elbow, and head.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and dysthymic disorder.

3.  Entitlement to service connection for mnemophobia and oneirophobia.

4.  Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected PTSD.

5.  Entitlement to service connection for high blood pressure, claimed as secondary to asbestos exposure.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for headaches.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder posterior infraspinatus/teres major strain.

12.  Entitlement to a compensable initial disability rating for service-connected right patellar tendonitis.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from July 2004 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010 and October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2012, the Veteran presented sworn testimony during a personal hearing in Salt Lake City, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Following the February 2012 hearing, the Veteran, through his attorney, submitted additional evidence directly to the Board.  He also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

In an October 2011 rating decision, the RO granted service connection for right shoulder posterior infraspinatus/teres major strain and assigned a 10 percent disability rating, effective November 3, 2009.  The RO also granted service connection for right patellar tendonitis and assigned a noncompensable (zero percent) evaluation, effective November 3, 2009.  In a statement received in November 2011, the Veteran expressed disagreement with the disability ratings assigned in the October 2011 rating decision.  A statement of the case (SOC) pertaining to those issues has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the increased rating claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the issues of entitlement to increased initial disability ratings for service-connected right shoulder posterior infraspinatus/teres major strain and right patellar tendonitis are further addressed in the REMAND portion of the decision below.  As will be explained below, these issues, as well as, the issues of entitlement to an increased initial disability rating for PTSD, entitlement to a TDIU, and entitlement to service connection for headaches, a back disability, a left shoulder disability, and a left knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The scars of the left middle finger measures a maximum of 5 mm. by 1 mm. and 1 cm. by 2 mm are superficial and stable scars, with no pain on examination or limitation of function or motion.  .

2.  The scar of the left forearm is 4 cm. by 4 cm.; the scar on the left elbow is 3.75 cm. by 5 mm.; and the scar on the Veteran's scalp is 4 cm. by 5 mm.  These scars are superficial, nonlinear, stable scars with no pain on examination or limitation of function or motion.  There is no evidence of disfigurement of the Veteran's head.

3.  The Veteran's mnemophobia and oneirophobia are symptoms of PTSD, which is service-connected, and no separate disability has been diagnosed or otherwise manifested.

4.  The competent medical evidence does not demonstrate that the Veteran has disability exhibited by high blood pressure or hypertension.

5.  The competent medical evidence of record does not support a finding that the Veteran's currently diagnosed alcohol dependence is proximately caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars of the left middle finger are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7804 (2013).

2.  The criteria for a compensable rating for residual scars of the left forearm, left elbow, and head have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 (2013), Diagnostic Codes 7800, 7802, 7804 (2013).

3.  Disabilities exhibited by mnemophobia and oneirophobia, other than the service-connected PTSD, were not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102; 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

4.  High blood pressure/hypertension was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The Veteran's alcohol dependence is not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2013); 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the pending service connection claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in November 2009 and December 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  The Board also finds that the notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

With regard to the increased disability rating for scars, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, a letter dated in December 2009 complied with VA's duty to notify the Veteran with regard to this increased rating claim.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letter.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations as to the pending claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and medical opinions obtained here are collectively sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

The Board notes that the Veteran was not provided a VA examination with regard to his high blood pressure claim.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence to decide the high blood pressure claim, and that further medical examination or opinion is not necessary to decide this issue.  As discussed in further detail below, there is no competent evidence that the Veteran suffers from high blood pressure currently, or at any time during the appeal period.  The facts of this case are therefore different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

II.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable evaluation for his service-connected scars of the left middle finger, left forearm, left elbow, and head from May 27, 2008.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected scars of the left middle finger, left forearm, left elbow, and head are currently assigned a noncompensable evaluation under Diagnostic Code (DC) 7802.  The Board initially notes that the criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 was changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim of entitlement to an increased disability rating for the service-connected scars in November 2009, the post-October 2008 criteria apply to the pending claim.

Under DC 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.). A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.). A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.). A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7801 (2013).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

The criteria for rating disfigurement of the head, face, or neck are set forth in 38 C.F.R. § 4.118, DC 7800.  Under these rating criteria, one characteristic of disfigurement results in a 10 percent disability rating.  Evidence that disfigurement of the head, face, or neck has resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement warrants a 30 percent disability rating.  The next higher 50 percent disability rating requires evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with four or five characteristics of disfigurement.  The maximum 80 percent disability rating requires evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2013).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (which is also irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800.  Note (4) directs to separately evaluate disabling effects other than disfigurement that are associated with an individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) clarifies that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7802 (2013).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2013).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.   Id., Note (2).

Here, the Veteran contends that he is entitled to an increased disability rating for his service-connected scars; in particular, he asserts that his left middle finger scar is painful and causes mild functional impairment.  See, e.g., the February 2012 Board hearing transcript, pgs. 20-21.

The Veteran was afforded a VA examination in January 2010, at which time the examiner noted the Veteran's report of pain in the left middle finger with extended use or in cold weather.  He stated that he also experiences pain with activities such as driving or typing.  The Veteran stated that his other service-connected scars are not painful and have no associated symptoms.  Upon physical examination, the examiner determined that there is a scar on the left middle finger measuring 2.5 cm. by 0.2 cm., a scar on the left elbow measuring 4 cm. by 0.2 cm., and a scar on the left wrist measuring 0.4 cm. by 0.1 cm.  The examiner indicated that the scars were not painful and there is no evidence of skin breakdown; all of the scars are superficial.  The examiner noted that "[t]here is no inflammation, edema, or keloid on any of the scars . . . There was no abnormal texture.  All scars are slightly hypopigmented."  The examiner noted that "[t]here are no visible scalp scars."

The Veteran was afforded another VA examination in June 2011, which addressed his service-connected scars.  The Veteran reported that his left middle finger is difficult to extend in cold weather and is tender to the touch.  He indicated that his left forearm and elbow scars are asymptomatic.  He also stated that the scar on his head causes a slight odd sensation when he touches it, however, "I don't see it or feel it."  The examiner noted that the scar along the Veteran's head is in the left upper frontal coronal region and is hidden by his hair.  It measures 4 cm. by 5 mm.  The left elbow scar is 4cm. by 4 cm., and the left forearm scar is 3.75 cm. by 5 mm.  The examiner also indicated that the Veteran has two scars on the left middle finger measuring 5 mm. by 1 mm. and 1 cm. by 2 mm.  The examiner noted that all of the scars are freely moving, nontender, and stable.  The scars had no pain or tenderness, and no adherence to underlying tissues.  The skin texture was normal.  There was no instability, no ulceration, no breakdown, no elevation, or depression.  The scars were superficial and demonstrated no inflammation, edema, or keloid formation.  The scars were lightly hypopigmented.  There was no induration, inflexibility or limitation of motion or impairment of function caused by the scars.  There was no disfigurement caused by any scar, including the scar on the Veteran's scalp.

The Board recognizes that the Veteran complains of pain and limitation of function due to the finger scarring.  However, the January 2010 and June 2011 VA examination reports do not provide objective evidence of pain or tenderness as to the Veteran's left middle finger scar.  The Veteran is competent to describe what he experiences-such as, pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the Veteran's statements regarding pain and limitation of function and does not find them as convincing as the objective evidence of record.  The examiners specifically tested for pain, tenderness and limitation of function as a result of the scarring and found none.  In fact, examination revealed the scarring to be essentially asymptomatic.  The Veteran's claim that the scarring is painful and causes dysfunction in the finger is less convincing than the results of two examinations that tested for same.  

The Board has specifically considered DC 7804, Note (2).  However, there is no evidence that the Veteran's left middle finger scar is unstable, nor has the Veteran so contended.  See 38 C.F.R. §§ 4.7, 4.118, DC 7804 and Note (2).

Critically, Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  There is no evidence that the Veteran's function of the left middle finger is impacted by the residual surgical scar on any more than a minimal level.

The medical evidence shows that the Veteran's scars of the left elbow, left forearm, and head are stable and nontender.  Accordingly, a disability rating in excess of 10 percent is not warranted.  To this end, the Board further notes that the Veteran's scars are not shown to be deep, but rather superficial, as noted in the VA examination reports.  The Board therefore finds that Diagnostic Code 7801 is not applicable.  Moreover, the scars are not shown to total at least 77 sq. cm. or 12 sq. inches in area.  Accordingly, the Board finds that a higher evaluation under Diagnostic Codes 7801 is not warranted.  See 38 C.F.R. § 4.118, DC 7801.

The Board has additionally considered the Veteran's head scar under DC 7800.  However, a separate disability rating is not warranted, because there is no evidence of disfigurement.

The Veteran did not expressly raise the matter of entitlement to extraschedular ratings for his service-connected scars of the left middle finger, left elbow, left forearm, and head.  To this end, the VA Rating Schedule will ordinarily apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Concerning marked interference with employment, the Veteran has not contended, nor is there evidence to suggest, that his service-connected scars cause any occupational impairment.  Additionally, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected scars.  Further, the evidence does not show that the Veteran has required frequent hospitalizations as a result of his scars.

Accordingly, the record does not demonstrate any reason why consideration of an extraschedular rating should be undertaken.  As there is no factor which takes the disabilities outside what is contemplated by the rating criteria, the Board has therefore determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that the Veteran's service-connected scars present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the referral for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).

III.  Service connection claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by § 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

a. Mnemophobia and oneirophobia

Regarding the Veteran's claims of service connection for mnemophobia and oneirophobia, the Board points out that he is service connected for PTSD and dysthymic disorder.  The May 2011 VA psychological examiner noted that the claimed mnemophobia is fear of memories and the claimed oneirophobia is fear of dreams.  He opined that "[b]oth of these claimed conditions are manifestations of the Veteran's symptoms of PTSD.  Therefore, both claimed conditions are accounted for by the diagnosis of PTSD, chronic, and do not warrant a separate diagnosis at this time."

To this end, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, however, to the extent that the Veteran has in fact complained of experiencing mnemophobia and oneirophobia during the appeal period, the only diagnosis assigned to him in conjunction with such complaints is PTSD, for which he has herein been awarded service connection.  These are essentially symptoms of PTSD, not separate disabilities.  Thus, to separately award service connection for these manifestations of the Veteran's PTSD symptoms would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.

Accordingly, the claims of entitlement to service connection for mnemophobia and oneirophobia must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

b. High blood pressure

For certain chronic disorders, to include hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Here, the Veteran has asserted that he is entitled to service connection for high blood pressure/hypertension, due to his military service.  To this end, the Board notes that, for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

Crucially, the Veteran's STRs, including his March 2008 service separation examination, are absent any documentation of high blood pressure or hypertension.
Post-service treatment records contain a notation in January 2011 which indicates that the Veteran's blood pressure was 135/88 on January 5, 2011, an increase from 132/74 in December 2011, and an increase over 124/65 a year ago.  Crucially, however, a diagnosis of hypertension was not suggested at that time, nor was it documented at any subsequent time.  In fact, the Veteran has recently asserted that he does not have high blood pressure or hypertension.  See the February 2012 Board hearing transcript, pgs. 26-27.

The Veteran has been accorded ample opportunity to present competent medical evidence which includes a diagnosis of the claimed disability.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim of entitlement to VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

A current diagnosis is required for service connection to be warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the competent evidence does not show that the Veteran has a diagnosis of hypertension.  Thus, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for high blood pressure must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013).

c. Alcohol dependence as secondary to service-connected PTSD

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit also indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  In addition, the Federal Circuit found that 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol-abuse or drug-abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Compensation is precluded in only two situations:  (1) for primary alcohol abuse disabilities; and (2) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess."

Pursuant to the above-referenced legislation, direct service connection for alcohol or drug abuse based on claims filed on or after October 31, 1990 is prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this matter, the Veteran contends that he is entitled to service connection for alcohol dependence as secondary to service-connected PTSD and dysthymic disorder.  See the February 2012 Board hearing transcript, pg. 25.

It is undisputed that the Veteran is diagnosed with alcohol dependence.  See, e.g., the VA examination report dated May 2011.  The Board also recognizes that the Veteran is service-connected for PTSD and dysthymic disorder.

Turning to the crucial question of whether the Veteran's alcohol dependence is due to his service-connected psychological disabilities, the medical evidence demonstrates that the Veteran's alcohol dependence is not caused or aggravated by his service-connected PTSD and dysthymic disorder.

In the May 2011 VA examination report, the examiner addressed the Veteran's claimed alcohol dependence.  He noted that the Veteran drinks mostly wine and has a difficult time keeping track of how much he drinks.  He indicated that he first started drinking in the Navy and it got worse later on.  The examiner noted that the Veteran meets the DSM-IV criteria for alcohol dependence; specifically, "a maladaptive pattern of substance use, leading to clinical significant impairment or distress, as manifested by 3 (or more)" defined criteria.  With respect to the question of medical nexus, the examiner opined, the "[o]bjective evidence shows that the Veteran's alcohol dependence is a result of his own substance abuse/dependence, and is not related to or aggravated by his military service."  He continued, "[t]he Veteran's alcohol dependence was not caused by or [a] result of his PTSD.  The Veteran's alcohol dependence was not permanently aggravated beyond natural progression due to his PTSD."

The May 2011 VA medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  See Nieves-Rodriguez, supra.  Further, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions expressed in the May 2011 VA opinion.  Accordingly, the Board finds the May 2011 VA opinion to be of probative value as to the issue of medical nexus.

As indicated above, the Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms such as breathing difficulties.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his attorney is competent to provide medical conclusions such as whether a disability is due to the Veteran's PTSD.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his attorney are now claiming that his alcohol dependence is caused or aggravated by his service-connected PTSD, laypersons without medical training, such as the Veteran and his attorney, are not competent to comment on medical matters such as whether the Veteran's alcohol dependence is secondary to his PTSD versus an independent disorder.  See 38 C.F.R. § 3.159(a) (1) (2013).  The Board further observes that the Veteran's contention of dependent symptomatology is contradicted by the findings of the May 2011 VA examiner who specifically considered the Veteran's lay statements and any such inferences contained in the record in rendering his negative nexus opinion.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In summary, for the reasons expressed above, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for alcohol dependence.  The benefit sought on appeal is accordingly denied.


ORDER

A compensable evaluation for residual scars of the left middle finger is denied.

A compensable disability rating for residual scars of the left forearm, left elbow, and head is denied.

Service connection for mnemophobia and oneirophobia is denied.

Service connection for high blood pressure is denied.

Service connection for alcohol dependence is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

Initially, as described in the Introduction above, an October 2011 rating decision granted service connection for right shoulder posterior infraspinatus/teres major strain and assigned a 10 percent disability rating, effective November 3, 2009.  The rating decision also granted service connection for right patellar tendonitis and assigned a noncompensable (zero percent) evaluation, effective November 3, 2009.  The Veteran has since expressed disagreement with assigned disability ratings.  See the Veteran's statement dated November 2011.

In Manlincon, 12 Vet. App. 238, the Court held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issues of entitlement to increased initial disability ratings for service-connected right shoulder posterior infraspinatus/teres major strain and right patellar tendonitis.

With respect to the claimed headaches, low back disability, left shoulder, and left knee disability, the Board observes that the Veteran contends that he incurred these disabilities during his military service.  See, e.g., the February 2012 Board hearing transcript.  Specifically, the Veteran asserts that he developed headaches during his military service as a result of stress.  Id. at pg. 25.  He argues that he injured his left shoulder, left knee, and back while performing his military duties tending to boat lines and trying to keep control of the boats and equipment in heavy seas.  Id. at pgs. 22-24.

To this end, the Veteran's service personnel records confirm service as a line handler and winch operator aboard the U.S.S. OGDEN and U.S.S. JARRETT.  STRs dated in May 2006 show that the Veteran was prescribed Motrin for headache complaints.  Similarly, an undated STR indicates that he was also prescribed Tylenol for headache symptoms.  Additionally, a July 2006 STR noted the Veteran's complaints of headaches and swollen, stiff, or painful joints.  The Veteran's March 2008 Report of Medical History indicated that he experienced bilateral knee pain.  Although complaints of back and left shoulder pain are not documented in the STRs, the Board notes that, as a lay person, the Veteran is competent to testify concerning in-service symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

The Veteran's post-service complaints of low back, headache, and shoulder pain are documented in private treatment records dated December 2009.  Low back, bilateral knee, and shoulder pain was noted in VA treatment records dated December 2009.  In a December 2009 letter, Dr. D.B. indicated that the Veteran suffers from "spine strain of cervical spine with associated neck pain and headaches," as well as, "sprain strain of the lumbo-pelvic region with associated back pain."

A June 2011 VA examination indicated that the Veteran "actually reports that the left knee does not bother him."  The examiner further noted that "[t]oday's examination also is normal."  He concluded, "[t]he left knee has no diagnosis, and therefore the question [of medical nexus] is moot."  Critically, however, the June 2011 VA examiner failed to consider a March 2008 x-ray of the left knee which showed, "[t]here is bony proliferation on the medial aspect of the proximal fibular metaphysis consistent with tug lesion at the origin of the soleus muscle.  Otherwise normal."

Thus, the low back, headache, left shoulder, and left knee claims present certain medical questions concerning diagnoses and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnoses and nexus pertaining to the low back, headache, left shoulder, and left knee claims.

With respect to the claims of entitlement to increased rating for PTSD and dysthymic disorder, as well as, TDIU, the Veteran asserts entitlement to an initial disability rating in excess of 50 percent for the service-connected psychological disorders.  He additionally contends that he is unable to obtain and/or maintain gainful employment as a result of his service-connected PTSD and dysthymic disorder.  See, e.g., February 2012 Board hearing transcript.

The Veteran was afforded VA examinations in February 2010 and May 2011 as to the service-connected PTSD and dysthymic disorder.  The February 2010 examiner documented the Veteran's report that, after his May 2008 military discharge, he attempted to return to his previous job of working as a lifeguard at a local pool.  However, he left after a month because he "couldn't handle it."  The Veteran reported that he had "trouble sitting still, catastrophized about possible scenarios that could happen in the pool, and had trouble attending on a regular basis."  He has not been employed since that time.  The February 2010 VA examiner noted that the Veteran's PTSD and dysthymic disorder caused him difficulty in establishing and maintaining effective work and social relationships, but the examiner did not render a more detailed opinion as to the Veteran's employability.

The May 2011 VA examiner noted that the Veteran is pursuing online college classes and has applied for vocational rehabilitation through VA.  The examiner opined that the Veteran's "[e]mployment is impacted due to psychiatric issues . . . of PTSD and alcohol dependence in partial remission."  He concluded, "[a]lthough there may be some impairment due to psychiatric issues of PTSD and alcohol dependence in partial remission, they do not preclude Veteran from obtaining or maintaining substantially gainful employment."

In VA treatment records dated in December 2010, the Veteran's treatment provider stated that the Veteran's psychological symptoms "keep him from working at this time."  In a July 2011 VA treatment record, it is noted that the Veteran should seek low stress employment.  In a February 2012 VA treatment record, the treatment provider opined that the Veteran's "PTSD symptoms keep him from being able to maintain employment;" at that time, it was also noted that the Veteran continues to drink too much.

In support of his claims, the Veteran submitted a February 2012 letter from Ms. J.N., a nurse practitioner, who stated that the Veteran "has not been able to maintain employment due to the level of PTSD-related symptoms.  I do not consider him employable at this time."  Additionally, in a March 2012 report, Dr. A.M.S., a specialist in internal medicine, endorsed findings that the Veteran is unemployable as a result of his PTSD symptomatology.  Crucially, however, neither Ms. J.N., nor Dr. A.M.S., discussed the impact, if any, of the Veteran's significant alcohol dependence of his occupational functioning.

Accordingly, the Board finds that the evidence is unclear concerning the current nature and extent of the Veteran's service-connected PTSD and dysthymic disorder and their impact on his employability; a contemporaneous examination is therefore needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The Board finds that, upon remand, the VA psychological examiner should address the conclusions concerning unemployability set forth in the February 2012 opinion from Ms. J.N. and in the March 2012 private evaluation by Dr. A.M.S.

As noted above, the Veteran has asserted that he receives vocational rehabilitation benefits.  Currently, his vocational rehabilitation records are not associated with his claims file.  An effort should therefore be made to obtain these records.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. VBA should take the appropriate steps to obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

2. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from February 2012.  All such available documents should be associated with the claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any left knee, left shoulder, headache, and low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service left knee, left shoulder, headache, and low back symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current left knee, left shoulder, headache, and/or low back disability had its onset during the Veteran's active military service or is otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's STRs, the March 2008 left knee x-ray report cited above, and the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD and dysthymic disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD and dysthymic disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD and dysthymic disorder found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.

To the extent possible, the examiner should distinguish between symptomatology associated with the nonservice-connected alcohol dependence versus that associated with service-connected PTSD and dysthymic disorder.  In this regard, if the examiner is unable to differentiate between symptomatology attributed to any nonservice-connected disabilities and the service-connected PTSD and dysthymic disorder, he or she should so explicitly state.

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  

In rendering his/her opinion, the examiner should specifically discuss the findings set forth in the February 2012 letter from Ms. J.N. as well as the March 2012 evaluation by Dr. A.M.S.

A complete rationale should be given for all opinions and conclusions expressed.

5. The agency of original jurisdiction should issue an SOC pertaining to the issues of entitlement to increased initial disability ratings for service-connected right shoulder posterior infraspinatus/teres major strain and right patellar tendonitis.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of these issues should these matters be returned to the Board.

6. Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


